Exhibit First Quarter Report for the period ended March 31, 2009 TSX:PEFNYSE Amex:PED FINANCIAL AND OPERATING SUMMARY Quarter ended March 31, 2009 2008 % Change Financials Oil sales 1,947,888 2,756,771 (29 %) Natural gasand NGL sales 7,624,587 7,463,339 2 % Total oil, natural gas and NGL revenue 9,572,475 10,220,110 (6 %) Funds from operations (1) 1,293,023 3,317,143 (61 %) Per share basic and diluted ($) 0.04 0.11 (62 %) Net earnings (loss) (17,822 ) (2,158,880 ) (99 %) Per share basic and diluted ($) (0.00 ) (0.07 ) (65 %) Capital expenditures 15,155,954 15,251,193 (1 %) Net debt (end of period) 151,289,336 90,710,662 67 % Operating Highlights Production: Oil(bbls per day) 419 332 26 % Natural gas and NGL (mcf per day) 18,255 10,960 67 % Total (boe per day) (6:1) 3,462 2,159 60 % Average realized price: Oil ($ per bbl) 51.66 92.25 (44 %) Natural gas and NGL ($ per mcf) 4.64 7.47 (38 %) Realized gain (loss) on commodity contracts 4.65 (0.40 ) (1,272 %) Combined average ($ per boe) 35.38 51.62 (31 %) Netback ($ per boe) Oil, natural gas and NGL sales 30.73 52.02 (31 %) Royalties 6.51 11.49 (43 %) Operating expenses 11.48 8.69 32 % Transportation expenses - 0.60 (100 %) Operating netback 17.39 30.84 (44 %) G&A expense 6.89 6.11 13 % Interest expense 6,34 8.01 (21 %) Corporate netback 4.16 16.72 (75 %) Common shares Common shares outstanding, end of period 29,532,594 29,242,344 1 % Weighted average basic shares outstanding 29,865,715 29,242,344 2 % (1) Management uses funds from operations (before changes in non-cash working capital) to analyze operating performance and leverage.Funds from operations as presented does not have any standardized meaning prescribed by Canadian GAAP and, therefore, may not be comparable with the calculation of similar measures for other entities. 1 OVERVIEW AND HIGHLIGHTS Maintaining financial and operational flexibility remains a key element in Petroflow’s business model. In the first quarter of 2009, the Company invested $15.2 million, which is consistent with the $15.3 million spent in the first quarter of 2008. The Company continues to concentrate its capital expenditures in Oklahoma.The Company drilled one salt water disposal well and one natural gas well in the first quarter of 2009 and put the natural gas well and 6 wells drilled in the fourth quarter of 2008 on stream. In the first quarter of 2009, Petroflow’s average sales production rate grew to 3,462 boe per day, a 60% increase over the first quarter of 2008 average sales production of 2,159 per day, and an 8% increase over the fourth quarter of 2008 average sales production of 3,201 boe per day. Funds from operations per share (basic and diluted) decreased by 62% to $0.04 in the first quarter of 2009 from $0.11 in the same period of 2008.Funds from operations declined by 61% in the first quarter of 2009 to $1.3 million from $3.3 million in the first quarter of 2008. The Company recorded an $18,000 net loss in the first quarter of 2009 ($0.00 per share - basic and diluted) compared to a net loss of $2.2 million ($0.07 per share - basic and diluted) in the same period of 2008.The decrease in commodity prices in the first quarter of 2009 more than offset increases in production. A 31% reduction in revenue per boe was a large contributor to the 44% reduction in Petroflow’s operating netback (defined as revenue net of realized gains/losses in commodity contracts per boe less royalties, operating and transportation expenses on a per boe basis which averaged $17.39 per boe in the first quarter of 2009.The Company’s corporate netback (defined as operating netback per boe less G&A and interest expense per boe) was $4.16 per boe for the quarter. Operating costs per boe decreased 12% to $11.48 in the first quarter of 2009 as compared to $12.99 per boe in the fourth quarter of 2008. The
